In a proceeding to acquire land for school purposes, pursuant to article 3 of the Suffolk County Improvement Act (L. 1927, ch. 190, as amd.), the appeal is from so much of a final order of the County Court, Suffolk County, entered June 11, 1958, as confirms the final report of the commissioners of estimate with respect to damage parcels numbered 8, 14, 16, 19, 20, 22 and 24, and from an intermediate order of said court entered May 26, 1958, which, inter alia, directed the entry of a final order. Final order insofar as appealed from unanimously affirmed, without costs. No opinion. Appeal from intermediate order dismissed, without costs. The parties have agreed that the order is not appealable. Present.— Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.